Per Curiam.
There is no weight in any of the exceptions taken in this case. The parties selected their tribunal; and if the terms of the submission are larger than was contemplated by the plaintiff in error, he should have applied to the Court of Common Pleas to correct the supposed mistake. Certainly, we cannot enter into that question here. The report of the referees appears to be sufficiently certain and final. If they have not done with the partnership effects what the plaintiff in error desires, it is because the power to order a sale, is not possessed, at present, by any legal tribunal of this commonwealth.
Judgment affirmed.